Citation Nr: 0802569	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-14 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
left ring finger fracture.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a left foot 
disorder.

4.  Entitlement to service connection for varicose veins.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The veteran had active service from October 1981 to October 
1984 and from November 1990 to May 1991.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.


FINDINGS OF FACT

1.  The veteran's left finger disability is manifested by 
subjective complaints of pain and stiffness; objective 
findings include decreased range of motion, but no evidence 
of amputation, ankylosis, or disability afflicting other 
digits.

2.  A chronic left knee disorder was not shown in service, 
nor was left knee symptomatology shown for years after 
service separation.  The current left knee disorder is 
unrelated to active duty service.

3.  A chronic left foot disorder was not shown in service, 
nor was left foot symptomatology shown for years after 
service separation.  The current left foot disorder is 
unrelated to active duty service.

4.  Varicose veins were not shown in service, nor for many 
years thereafter.  The veteran's current varicose veins are 
unrelated to active duty service.  

5.  The veteran did not engage in combat with the enemy.

6.  The veteran has been diagnosed with PTSD; however, his 
claimed stressors are not verified or verifiable.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
left ring finger fracture have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.7, 4.21, 4.118, Diagnostic Codes (DCs) 5227, 5230 
(2007).  

2.  Service connection for a left knee disorder is not 
established.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. § 3.159, 3.303 (2007).  

3.  Service connection for a left foot disorder is not 
established.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. § 3.159, 3.303 (2007).  

4.  Service connection for varicose veins is not established.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. § 3.159, 3.303 (2007).  

5.  Service connection for PTSD is not established.  38 
U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Residuals of a Left Ring Finger 
Fracture

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007); Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Reasonable doubt as to the degree 
of disability will be resolved in the veteran's favor.  38 
C.F.R. § 4.3. 

Here, the veteran's residuals of a left ring finger fracture 
are currently rated as noncompensable under DC 5227 
(ankylosis of the ring or little finger).  Under DC 5227, a 
noncompensable rating is the maximum schedular rating 
available.  Similarly, a noncompensable rating is the maximum 
schedular rating that can be assigned under DC 5230 
(limitation of motion of the ring or little finger).  Higher 
ratings may be available but only with involvement of 
multiple digits.

In a March 2006 VA examination, the veteran was diagnosed 
with status post fracture left 4th digit with decreased range 
of motion.  The was no evidence of amputation or ankylosis.  
As there is no indication of disabilities afflicting other 
digits, the Board finds that the preponderance of the 
evidence is against a compensable rating for residuals of a 
left ring finger fracture.

The Board has also considered whether staged ratings are 
appropriate for the veteran's increased rating claim but 
finds no distinct time periods where the veteran's symptoms 
warranted different ratings.  See Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007).  

Next, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected left ring finger disability have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards. 

In the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

II.  Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).    

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Left Knee Disorder and Left Foot Disorder

The veteran contends that he is entitled to service 
connection for a left knee disorder and a left foot disorder, 
arguing that these conditions were caused by events in 
service.  He alleges that his left knee and left foot 
disorders are the result of an injury sustained in January 
1991 at Fort Hood, Texas, when he was called up to active 
duty for Operation: Desert Shield/Storm.  

Specifically, he contends that he tripped over an M60 machine 
gun and hit a DR8 reel of wire with his left foot and leg 
when he was instructed to retrieve a piece of equipment from 
behind an armored vehicle.  At his personal hearing, the 
veteran also testified that he dropped a Howitzer artillery 
piece on his foot prior to the January 1991 accident, but the 
exact date was not specified.

As mentioned above, the veteran's service medical records for 
this period could not be located.  However, he provided a 
written statement from a witness to the accident who 
corroborated his account of the January 1991 accident.  

According to this witness, the veteran's foot, leg, ankle, 
and knee became severely swollen and he received medical 
attention the next day.  Neither the veteran nor his witness 
allege that any bones were broken in this incident.  For the 
purposes of this appeal, the Board will concede that the 
veteran sustained an injury to his left lower extremity while 
in service in January 1991.  

However, post-service evidence does not show complaints of, 
treatment for, or a diagnosis related to the left knee or 
left foot for many years after discharge.  The veteran 
testified that he began receiving treatment for his left foot 
and left knee in 1995, but post-service medical records 
associated with the claims folder only go back as far as 
1999.  A June 2000 VA treatment note indicated that the 
veteran sustained a left foot fracture in 1998.  

The first indication of post-service left lower extremity 
complaints was in January 2001, nearly 10 years after 
discharge.  At that time, the veteran complained of pain in 
his bilateral legs for "a long time," but noted that the 
pain had intensified over the past two months since he 
stopped drinking alcohol.  The pain affected his calf and 
thigh muscles, bilaterally, although there was no indication 
that it was related to the injury sustained to his left lower 
extremity in January 1991.  

In February 2001, the veteran complained of a "knot" in his 
left foot, bilateral leg spasms, and a "pop" in his left 
ankle whenever he moved his great toe.  

He was afforded a radiology examination in October 2001, in 
which he was diagnosed with old fracture deformities of the 
proximal phalanx of the left fifth toe, left fifth 
metatarsal, and bases of the second and third metatarsals.  
Degenerative joint disease was also noted in the tarsal bone 
areas.  VA treatment records indicated that he was diagnosed 
with arthralgia of the knee in March 2002. 

Therefore, evidence has not been presented showing continuous 
left knee and left foot symptomatology since service.  
Rather, VA records indicate the veteran sustained a fracture 
to the left foot in 1998 and was diagnosed with old fracture 
deformities of the left foot and arthralgia of the bilateral 
knees in 2001 and 2002, respectively.  

Even assuming that the veteran did receive treatment for left 
knee and left foot conditions starting in 1995, the Board 
notes that this was four years after separation from service.  
While he subsequently indicated that he had experienced left 
knee and left foot problems since active duty, the Board 
places greater probative value on the absence of complaints 
or treatment for this disorder in the four years immediately 
following separation.  

The multi-year gap, in the absence of confirmatory evidence 
showing continuity of such symptoms, does not support the 
veteran's assertions that he has experienced knee and foot 
problems since active duty.  

As such, the probative evidence is against the claims based 
on continuity of symptomatology.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  Specifically, no physician has established a 
medical nexus between the veteran's left knee and left foot 
disorders and active duty.  

Given the absence of identified symptomatology for several 
years after discharge, and no medical nexus between the 
veteran's current complaints and active duty, the Board finds 
that equipoise is not shown and the benefit of the doubt rule 
does not apply.  As the weight of evidence is against the 
veteran's claims, the Board is unable to grant the benefits 
sought. 

Varicose Veins

The veteran claims he suffers from varicose veins as a result 
of wearing boots during service.  He alleges first getting 
varicose veins while in service, and testified at his July 
2005 personal hearing that he did not report the disorder 
until after separation from service. 

Although service medical records from November 1990 to May 
1991 could not be located, service records from October 1981 
to October 1984 contain no complaint of, diagnosis of, or 
treatment for varicose veins.  Therefore, there is no chronic 
disability related to varicose veins noted in service.

The veteran was first diagnosed with varicose veins in a 
January 2001 VA outpatient treatment record.  In an April 
2002 outpatient treatment report, his VA treating physician 
noted that he suffered from varicose veins; however, there 
was no medical treatment provided.  There is no subsequent 
mention or treatment for varicose veins in the post-service 
medical records, although VA treatment records do show 
subsequent treatment for cellulitis of the right leg.  

Since varicose veins were not objectively documented until 
January 2001, nearly 10 years after the veteran's separation 
from service, the probative evidence is against the claim 
based on continuity of symptomatology.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Moreover, there is no competent evidence of a nexus between 
the veteran's activities during active duty service and his 
current diagnosis.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  Neither the January 
2001 nor April 2002 treating physician established a 
relationship between the veteran's varicose veins and active 
duty.

As above, in the absence of identified symptomatology for 
several years after discharge, and no medical nexus between 
the veteran's current complaints and active duty, the Board 
is unable to grant the benefits sought. 

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); see also Gaines v. West, 11 Vet. App. 
353 (1998) (specific finding required as to whether the 
veteran engaged in combat with the enemy).  

In this case, the Board observes that the report of a July 
2002 VA PTSD examination found that the veteran did not meet 
the criteria for the diagnosis of PTSD secondary to any 
lifetime event.  However, his VA treating physician diagnosed 
him with PTSD, and he receives regular VA outpatient 
treatment for PTSD.  Therefore, despite the July 2002 VA 
examination, the Board will assume the existence of a current 
PTSD diagnosis.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

In an April 2002 outpatient treatment note, the VA treating 
physician opined that the veteran's psychiatric problems are 
the direct result of his military service.  In a February 
2003 note, the physician elaborated that the PTSD was the 
result of being shot at and seeing dead bodies while 
stationed at a nuclear site in Germany.  Therefore, his 
treatment has been related to active duty.  The remaining 
question for resolution is whether the veteran's alleged in-
service stressors are verified.    

Initially, the Board finds that the veteran did not engage in 
combat with the enemy.  There is no evidence in service 
medical or service personnel records to suggest combat 
participation.  Therefore, the record must contain credible 
evidence that corroborates the veteran's statements about the 
occurrence of these alleged stressors.  38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 395.   

In his December 2000 PTSD questionnaire, the veteran alleged 
entitlement to service connection based on the following 
stressors: being relieved from duty for not meeting weight 
requirements on three occasions; staying up for battle 
training without sleep; hurting his left foot and left knee 
in January 1991; not being fully prepared for the weather; 
and working with nuclear weapon projectiles at Fort Hood, 
Texas, during Operation: Desert Storm.  

At his July 2002 PTSD examination, the veteran added that he 
was shot at by protestors while on guard duty with the 2nd 
Battalion, 92nd Field Artillery at an installation in Germany 
in January 1984 and possibly killing one of the protestors 
after returning fire.  At his personal hearing, he testified 
also alleged that he recalled seeing a civilian hanged from a 
tree because he was a rapist.  

Reviewing the evidence of record, the Board finds that the 
veteran's alleged in-service stressors are not verified; 
therefore, service connection for PTSD cannot be established.  
Specifically, the record contains only the veteran's 
statements as to the occurrence of these stressors, either 
through his own direct statements or as related through the 
VA physician as history provided in the course of treatment.  
Because of the nature of the alleged stressors, the veteran's 
statements alone are insufficient to verify their occurrence.  
38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 147; Moreau, 9 
Vet. App. at 395.  

The Board acknowledges that the VA physician directly related 
the veteran's PTSD to incidents he experienced with the 2nd 
Battalion, 92nd Field Artillery in Germany.  However, such 
after-the-fact medical nexus evidence cannot also be the sole 
evidence corroborating the occurrence of the claimed 
stressor.  Cohen, 10 Vet. App. at 145; Moreau, 9 Vet. App. at 
396, see, e.g., Swann v. Brown, 5 Vet. App. 229 (1993) (a 
medical opinion that relies on history as related by the 
veteran is no more probative than the facts alleged by the 
veteran). 

Initially, the Board notes that the stressors involving the 
veteran's struggle with his weight, staying up for battle 
training without sleep, injuring his left foot and knee, not 
being fully prepared for the weather, and working with 
nuclear weapon projectiles are not the types of stressful 
events anticipated by the regulations.  

For the remaining stressors, the Board emphasizes that the 
veteran has not provided information that is capable of 
verification through standard means, i.e., research of unit 
records, disciplinary records, etc.  As examples, while he 
dated the incident with the protestors to December 1983 or 
January 1984, he did not know his location, did not recall 
who was shot or what unit they were with, or any information 
about the person he allegedly shot.  He reflected that he 
blacked-out and had no more specific recollections of the 
event.  

Similarly, it is impossible to verify the incident involving 
the hanging of a civilian with the limited information given.  
It is not anticipated that military records would report a 
civilian death.  VA regulations, as well as applicable case 
law, specifically require independent verification of 
stressors not related to combat. 38 C.F.R. § 3.304(f); Cohen, 
Moreau, supra. The Board is bound by applicable law and 
regulations as written.  38 U.S.C.A. § 7104(c).  Absent 
verification of the alleged in-service stressors, the Board 
finds that the preponderance of the evidence is against 
service connection for PTSD.  38 U.S.C.A. § 5107(b).     

With respect to all the issues on appeal, the Board has 
considered the veteran's written statements and personal 
hearing testimony.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues. See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu, 2 Vet. App. at 482.

With respect to the claim for an increased rating, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  The Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, more probative than the subjective evidence of an 
increased disability.  

III.  The Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant on March 2001 and July 2002 that fully 
addressed all four notice elements and were sent prior to the 
initial RO decision in this matter.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the claimant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claims for service connection for varicose veins and PTSD.  
However, there is no prejudice in issuing a final decision 
because the preponderance of the evidence is against the 
claims for service connection.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  

Furthermore, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for an increased rating as this is the premise of the claim.  
It is therefore inherent in the claim that the veteran had 
actual knowledge of the rating element of his claim; however, 
he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Nonetheless, any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, although the veteran was afforded examinations for his 
PTSD and residuals of a left ring finger fracture, he was not 
afforded any other examinations.  The Board finds that there 
is no competent medical evidence suggesting that left knee, 
left foot, or varicose veins may be associated with service 
or a service-connected disability.  Moreover, there is no 
credible evidence of continuity, given the absence of 
treatment or complaints for many years after service.  Thus, 
the duty to obtain a VA examination has not been triggered.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Although service records from November 
1990 to May 1991 were unavailable, the RO has obtained 
service records from October 1981 to October 1984 as well as 
VA outpatient treatment records.  The veteran submitted 
written statements and statements from a witness as to his 
in-service injury, and was provided an opportunity to set 
forth his contentions during his personal hearing in July 
2005.  

In addition, the appellant was afforded VA medical 
examinations in July 2002 and March 2006.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

A compensable rating for bilateral residuals of a left ring 
finger fracture is denied.   

Service connection for a left knee disorder is denied.

Service connection for a left foot disorder is denied.

Service connection for varicose veins is denied.

Service connection for PTSD is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


